SUR PETITION FOR REHEARING
ALDISERT, Circuit Judge.
The petition for rehearing filed by Appellant in the above entitled case having been submitted to the judges who participated in the decision of this court and to all other available circuit judges of the circuit in regular active service, and no judge who *98concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
Judge Garth would grant the petition for rehearing limited solely to the Fed.R.Civ.P. 60(b) issue. As to that issue, Judge Garth would give the panel’s 60(b) holding effect only from and after November 9, 1983, the date when the panel opinion in West v. Keve, 721 F.2d 91 was filed.